Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the IDS Statement filed with RCE on 06/01/2022:
Claims 1-2 and 4-20 have been examined.
Claims 1-2 and 4-20 have been allowed.

Response to the IDS Statement filed with RCE on 06/01/2022
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing additional search, in response to the IDS Statement filed with RCE on 06/01/2022, the examiner was able to find the closest prior art of record, which is Driscoll (Pub. No.: US 2016/0280401A1) and Suiter (Pub. No.: US 2014/0343765A1) taken either individually or in combination with other prior art of Osipov (Pub. No.: US 2015/0301190A1), who describe a three-dimensional map of an environment with buildings used to computationally predict locations and times of global navigation satellite system (GNSS) blockages; in urban environments some of the GNSS satellites occluded by buildings; these blockages that can be modeled; a computing system that can make a map showing which satellites are or are not visible as a function both of location and time; the map that can be used by a mobile GNSS receiver to determine which satellites to use or whether to use a backup system for navigation; the system that can determine when a given satellite will enter or leave a GNSS receiver view during a route; the map that can be stored in the GNSS receiver (or a host of the GNSS) or can be stored by a network service; this mapping that can be used to predict multi-path effects of a satellite transmission at a location; AND a system and apparatus for assisting pilots and flight crews in determining the best course of action at any particular point inflight for any category of emergency; the system that monitors a plurality of static and dynamic flight parameters including atmospheric conditions along the flight path, ground conditions and terrain, conditions aboard the aircraft, and pilot/crew data; based on these parameters, the system that may provide continually updated information to the pilot or crew about the best available landing sites or recommend solutions to aircraft configuration errors; in case of emergency, the system that may provide the pilot with procedure sets associated with a hierarchy of available emergency landing sites (or execute these procedure sets via the autopilot system) depending on the specific nature of the emergency; AND Chhokra (Pub. N.: US 2019/0094379A1) taken either individually or in combination with other prior art of MCDANELL (Pub. No.: US 2013/0162466A1),  Nishi (US Pat. No.: 11150353B2), Ford (Pub. No.: US 2021/0173077A1), HWANG (Pub. No.: US 2014/0336923A1), Driscoll (Pub. No.: US 2016/0282473A1) and STROMMER (Pub. No.: WO 9903009A2), who describe use 3D city models and shadow mapping to improve altitude fixes in urban environments; a method that comprises: generating a set of three-dimensional (3D) candidate positions in a geographic area of interest; predicting global navigation satellite system (GNSS) signal visibility at selected ones of the 3D candidate positions; receiving GNSS signals at a current location of the mobile device; determining observed satellite visibility based on the received GNSS signals; comparing the predicted satellite visibility with the observed satellite visibility; determining a position fix based on a result of the comparing; determining an indoor environment where the mobile device is located based at least on an altitude component of the position fix; obtaining structural data for the identified indoor environment; and determining a floor lower bound for the current location of the mobile device based on the altitude component and the structural data.
In regards to claims 1-2 and 4-20, Driscoll (Pub. No.: US 2016/0280401A1), Suiter (Pub. No.: US 2014/0343765A1) and Chhokra (Pub. N.: US 2019/0094379A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
using the GNSS Forecast, which depends on whether lines-of-sight from the vehicle to GNSS satellites will be blocked by surrounding structures during a certain time frame for which the lines of sight are predicted, 
to plan a path or route in response to the GNSS Forecast based on how many line-of-sight signals will be available over the path or route during the certain time frame;
to plan a path or route in response to the GNSS Forecast of line-of-sight signals available over the path or route that satisfy predetermined criteria including space to accommodate real-time changes in flight paths, varying from the planned path or route, without compromising a diverted flying vehicle's ability meet requirements of flight control in an airspace;
predicted GNSS signals that include prediction whether lines-of-sight from the vehicle to GNSS satellites will be blocked by surrounding structures during a certain time frame for which the lines of site are predicted.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662